UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. )* RED METAL RESOURCES LTD. (Name of Issuer) Common Stock (Title of Securities) 75678R 202 (CUSIP Number) Robert Andjelic P.O. Box 69 Millarville, Alberta, Canada TOL 1K0 (204)771-5556 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 8, 2011 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(1) or Rule 13d-1(g), check the following box.[ ] *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 75678R 202 1.Names of Reporting Persons IRS Identification Nos. of Above Persons (Entities Only) Robert Andjelic 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3.SEC Use Only 4.Source of Funds (See Instructions) PF 5.Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6.Citizenship or Place of Organization Canada Number of Shares Beneficially Owned by Each Reporting Person With: 7.Sole Voting Power 5,000,000* 8.Shared Voting Power Not Applicable 9.Sole Dispositive Power 5,000,000* 10.Shared Dispositive PowerNot Applicable 11.Aggregate Amount Beneficially Owned by Each Reporting Person 5,000,000* 12.Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13.Percent of Class Represented by Amount in Row (11) 25.7% 14.Type of Reporting Person (See Instructions) IN *Includes 2,500,000 shares of common stock and a warrant for the purchase of 2,500,000 shares of common stock at an exercise price of $0.50 per share. The warrant will expire on April 8, 2013. Item lSecurity and Issuer Common stock, $0.001 par value, of Red Metal Resources Ltd. (the "Issuer") and warrants to purchase common stock. The Issuer's address is 195 Park Avenue, Thunder Bay, Ontario, Canada P7B 1B9. Item 2.Identity and Background (a)This statement is filed by Robert Andjelic (the "Reporting Person"). (b)The Reporting Person's address is P. 0. Box 69, Millarville, Alberta, Canada TOL 1KO. (c)The Reporting Person is a self-employed farmer and business man. (d)During the last five years, the Reporting Person has not been convicted in a criminal proceeding. (e)During the last five years the Reporting Person has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)The Reporting Person is a citizen of Canada. Item 3.Source and Amount of Funds or Other Consideration On April 8, 2011 the Reporting Person acquired 2,500,000 units from the Issuer at the price of $0.30 per unit. Each unit was comprised of one share of the Issuer's common stock and a 2-year warrant for the purchase of one share of the Issuer's common stock at an exercise price of $0.50 per share. The securities were purchased with the Reporting Person's personal funds. Item 4.Purpose of Transaction The Reporting Person purchased the securities as an investment. While the Reporting Person has no immediate plans to acquire additional securities of the Issuer, he may continue to invest in the Issuer's securities. Item 5.Interest in Securities of the Issuer As computed using rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended, the Reporting Person beneficially owns a total of 5,000,000 shares of common stock, or approximately 25.7%, of the Issuer's common stock, which includes 2,500,000 shares of the Issuer's common stock and a warrant for the purchase of 2,500,000 shares of common stock. The Reporting Person has the sole power to vote and to dispose of the shares he owns. The Reporting Person did not effect any transactions in the Issuer's common stock during the 60 days prior to the date of this report, other than the transaction reported herein. No other person has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the common stock in the Issuer owned by the Reporting Person. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Not applicable. Item 7.Material to Be Filed as Exhibits Not applicable. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. April 18, 2011 /s/ Robert Andjelic Robert Andjelic
